
	
		II
		111th CONGRESS
		2d Session
		S. 3974
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2010
			Mr. Brownback (for
			 himself, Mr. Cornyn, and
			 Mr. Burr) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To impose sanctions on individuals who are complicit in
		  human rights abuses committed against nationals of Vietnam or their family
		  members, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Vietnam Human Rights Sanctions
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The relationship
			 between the United States and the Socialist Republic of Vietnam has grown
			 substantially since the end of the trade embargo in 1994, with annual trade
			 between the countries reaching more than $15,200,000,000 in 2008.
			(2)The transition of
			 the Government of Vietnam toward greater economic activity and trade has not
			 been matched by greater political freedom and substantial improvements in basic
			 human rights for the citizens of Vietnam, including freedom of religion,
			 expression, association, and assembly.
			(3)The United States
			 Congress agreed to Vietnam becoming an official member of the World Trade
			 Organization in 2006, amidst assurances that the Government of Vietnam was
			 steadily improving its human rights record and would continue to do so.
			(4)Despite
			 assurances that Vietnam's accession to the World Trade Organization would be
			 met with greater respect for human rights, the Government of Vietnam has
			 continued to strictly regulate some religious practices and to imprison or put
			 under house arrest an undetermined number of individuals for their peaceful
			 advocacy of political views or religious beliefs, including Father Nguyen Van
			 Ly, Tran Huynh Duy Thuc, Nguyen Tien Trung, Le Thang Long, Tran Duc Thach, Tran
			 Anh Kim, Pham Van Troi, Nguyen Xuan Nghia, Nguyen Van Tuc, Nguyen Manh Son,
			 Nguyen Manh Tinh, Ngo Quynh, Nguyen Kim Nhan, Truong Minh Duc, Nguyen Van Hai,
			 Vu Hung, Tran Khai Thanh Thuy, and Pham Thanh Nghien, and human rights lawyers,
			 Le Cong Dinh, Nguyen Van Dai, and Le Thi Cong Nhan. Others arrested during 2010
			 are being held incommunicado, including Cu Huy Ha Vu, Pham Minh Hoang, Phan
			 Thanh Hai, and Vi Duc Hoi.
			(5)Vietnam remains a
			 one-party state, ruled and controlled by the Communist Party of Vietnam, which
			 continues to deny the right of citizens to change their government.
			(6)Although in
			 recent years the National Assembly of Vietnam has on occasion played a role as
			 a forum for highlighting local concerns, corruption, and inefficiency, the
			 National Assembly remains subject to the direction of the Communist Party of
			 Vietnam and that party maintains control over the selection of candidates in
			 national and local elections.
			(7)The Government of
			 Vietnam forbids public challenge to the legitimacy of the one-party state,
			 restricts freedoms of opinion, the press, assembly, and association, and
			 tightly limits access to the Internet and telecommunication. Cyberattacks
			 originating from Vietnam-based servers have disabled dissident websites and the
			 Government of Vietnam introduced new restrictions on public internet shops
			 while continuing to restrict access to numerous overseas and domestic blogs,
			 news sites, and other websites perceived to carry content critical of the
			 Government of Vietnam.
			(8)The Government of
			 Vietnam continues to detain, imprison, place under house arrest, convict, and
			 otherwise restrict individuals for the peaceful expression of dissenting
			 political or religious views, including democracy and human rights activists,
			 independent trade union leaders, non-state-sanctioned publishers, journalists,
			 bloggers, members of ethnic minorities, and unsanctioned religious
			 groups.
			(9)The Government of
			 Vietnam has also failed to improve labor rights, continues to harass, arrest,
			 and imprison workers rights activists, including Doan Huy Chuong, Do Thi Minh
			 Hanh, and Nguyen Hoang Quoc Hung, and restricts the right to organize
			 independently.
			(10)The Government
			 of Vietnam continues to limit freedom of religion, pressure all religious
			 groups to come under the control of government- and party-controlled management
			 boards, and restrict the operation of independent religious organizations,
			 including the Unified Buddhist Church of Vietnam and members of unsanctioned
			 Mennonite, Cao Dai, Theravada Buddhist, and Hoa Hao Buddhist religious groups
			 and independent Protestant house churches, primarily in the central and
			 northern highlands. Religious leaders who do not conform to the Government’s
			 demands are often harassed, arrested, imprisoned, or put under house
			 arrest.
			(11)As noted in the
			 October 2009 report of the United States Commission on International Religious
			 Freedom, [T]here continue to be far too many serious abuses and
			 restrictions of religious freedom in the country. Individuals continue to be
			 imprisoned or detained for reasons related to their religious activity or
			 religious freedom advocacy; police and government officials are not held fully
			 accountable for abuses; independent religious activity remains illegal; and
			 legal protection for government-approved religious organizations are both vague
			 and subject to arbitrary or discriminatory interpretations based on political
			 factors. In addition, improvements experienced by some religious communities
			 are not experienced by others, including the Unified Buddhist Church of Vietnam
			 (UBCV), independent Hoa Hao, Cao Dai, and Protestant groups, and some ethnic
			 minority Protestants and Buddhists. Also, over the past year, property disputes
			 between the government and the Catholic Church in Hanoi led to detention,
			 threats, harassment, and violence by contract thugs against
			 peaceful prayer vigils and religious leaders..
			(12)Despite reported
			 progress in church openings and legal registrations of religious venues, the
			 Government of Vietnam has halted most religious reforms since the Department of
			 State lifted the country of particular concern for religious
			 freedom violations designation for Vietnam in November 2006.
			(13)Unregistered
			 ethnic minority Protestant congregations suffer severe abuses because of
			 actions by the Government of Vietnam, which have included forced renunciations
			 of faith, pressure to join government-recognized religious groups, arrest and
			 harassment, the withholding of social programs provided for the general
			 population, destruction of churches and pagodas, confiscation and destruction
			 of property, and subjection to severe beatings.
			(14)During peaceful
			 Catholic prayer vigils calling for the return of government-confiscated church
			 properties during 2008 at the Thai Ha Church in Ha Noi, protestors were
			 dispersed after being harassed, some were detained, and some of the church
			 property was destroyed. Similar incidents happened at Bau Sen, Loan Ly, and Tam
			 Toa parishes in central Vietnam and more recently at Dong Chiem parish in
			 Hanoi, where religious statues and a crucifix were destroyed and parishioners
			 and clergies were physically harmed, and at Con Dau parish, where police
			 forcibly dispersed a Catholic funeral ceremony in May 2010 to a cemetery
			 located on disputed land. Afterwards, police and members of the civilian
			 defense forces arrested and interrogated dozens of Con Dau parishioners, with
			 one parishioner dying from injuries sustained during a beating in July 2010 by
			 civilian defense forces and two women suffered miscarriages resulted from
			 police tortures. Catholics continue to face some restrictions on selection of
			 clergy, the establishment of seminaries and seminary candidates, and
			 restrictions on individual cases of travel and church registration. Dissident
			 clerics such as Father Phan Van Loi and Father Nguyen Van Ly are currently
			 under house arrest.
			(15)The Unified
			 Buddhist Church of Vietnam suffers persecution as the Government of Vietnam
			 continues to restrict contacts and movement of senior clergy for refusing to
			 join the state-sponsored Buddhist organizations, the Government restricts
			 expression and assembly, and the Government continues to harass and threaten
			 monks, nuns, and youth leaders of the Unified Buddhist Church of Vietnam. The
			 Supreme Patriarch of Unified Buddhist Church of Vietnam, Thich Quang Do, is
			 currently under house arrest.
			(16)The Bat Nha
			 Buddhists monastery in Lam Dong province was attacked by government thugs in
			 October 2009. About 400 monks and nuns were physically abused and forcibly
			 evicted from the monastery.
			(17)The Government
			 of Vietnam continues to suppress the activities of other religious adherents,
			 including Cao Dai, Hoa Hao, Mennonites, and Montagnard Christians belonging to
			 churches that lack official recognition or have chosen not to affiliate with
			 the state-sanctioned groups, including through the use of detention and
			 imprisonment.
			(18)During Easter
			 weekend in April 2004, thousands of Montagnard Christians in the Central
			 Highlands gathered to protest their treatment by the Government of Vietnam,
			 including the confiscation of tribal lands and ongoing restrictions on
			 religious activities. Credible reports indicate that the protests were met with
			 violent response as many demonstrators were arrested or went into hiding, that
			 many were injured, and that some were killed. At least 200 of these Montagnard
			 Christians are still serving long sentences for their involvement in peaceful
			 demonstrations in 2001 and 2004. Government officials continue to severely
			 restrict movement by the Montagnards and prohibit them from seeking asylum in
			 Cambodia. Many Montagnards were also imprisoned and otherwise mistreated for
			 their involvement in demonstrations in 2008.
			(19)Ethnic minority
			 Hmong in the Northwest Highlands of Vietnam also suffer restrictions, abuses,
			 and persecution by the Government of Vietnam, and although the Government is
			 now allowing some Hmong Protestants to organize and conduct religious activity,
			 some government officials continue to deny or ignore additional applications
			 for registration.
			(20)In 2007, the
			 Government of Vietnam arrested and expelled at least 20 ethnic Khmer Buddhist
			 monks in Soc Trang province from the monkhood and imprisoned 5 monks in
			 response to a peaceful religious protest in February 2007. In July 2010,
			 authorities in Tra Vinh arrested and purported to defrock Khmer Krom Buddhist
			 abbot Thach Sophon, sentencing him in September to a 9-month suspended
			 sentence. He remains under house arrest.
			(21)The Government
			 of Vietnam controls all print and electronic media, including access to the
			 Internet, jams the signals of some foreign radio stations, including Radio Free
			 Asia, and has detained and imprisoned individuals who have posted, published,
			 sent, or otherwise distributed democracy-related materials.
			(22)People arrested
			 in Vietnam because of their political or religious affiliations and activities
			 and charged with vaguely defined national security crimes are not accorded due
			 process of law. During the pre-trial investigatory phase of their detention,
			 religious and political prisoners are often held incommunicado without access
			 to legal counsel and family members. They are routinely tortured during
			 interrogation to force them to confess to crimes they did not commit or to
			 falsely denounce others. Their trials are usually closed to international press
			 and diplomats and members of the public.
			(23)Vietnam
			 continues to be a source country for the commercial sexual exploitation and
			 forced labor of women and girls and for men and women legally entering into
			 international labor contracts who subsequently face conditions of debt bondage
			 or forced labor, and is a destination country for child trafficking and
			 continues to have internal human trafficking.
			(24)Labor export
			 companies partly or wholly owned by the Ministry of Labor, War Invalids and
			 Social Affairs, and other agencies of the Government of Vietnam have frequently
			 been identified as participants in human trafficking. There are a number of
			 well-documented cases in which these state enterprises have misled workers by
			 promising specific wages and working conditions, often in the form of signed
			 contracts, only to require the workers to sign different contracts immediately
			 before leaving for their foreign destinations. When workers have protested debt
			 bondage or slavery-like conditions in the foreign workplaces to which these
			 Vietnamese state enterprises have sent them, officials of the Ministry of Labor
			 have traveled from Hanoi to threaten the trafficking victims with
			 punishment under the laws of Vietnam if they do not cease their
			 protests. Workers who have returned to Vietnam after being exploited by their
			 foreign employers have reported being harassed and intimidated by public
			 security forces, who typically accuse them of being liars, collaborating with
			 reactionary forces overseas, and having betrayed their country.
			(25)United States
			 refugee resettlement programs, including the Humanitarian Resettlement Program,
			 the Orderly Departure Program, the Resettlement Opportunities for Vietnamese
			 Returnees Program, general resettlement of boat people from refugee camps
			 throughout Southeast Asia, the Amerasian Homecoming Act of 1988, and the
			 priority one refugee resettlement category have helped resettle nationals of
			 Vietnam who have suffered persecution on account of their associations with the
			 United States as well as nationals of Vietnam who have been persecuted because
			 of race, religion, nationality, political opinion, or membership in a
			 particular social group.
			(26)While previous
			 programs have served their purposes well, a significant number of eligible
			 refugees from Vietnam were unfairly denied or excluded, including Amerasians
			 and Montagnards, in some cases by vindictive or corrupt officials of Vietnam
			 who controlled access to the programs, and in others by United States personnel
			 who imposed unduly restrictive interpretations of program criteria. In
			 addition, the Government of Vietnam has denied passports to persons whom the
			 United States has found eligible for refugee admission.
			(27)Congress has
			 passed numerous resolutions condemning human rights violations in Vietnam,
			 indicating that although there has been an expansion of relations with the
			 Government of Vietnam, it should not be construed as approval of the ongoing
			 and serious violations of fundamental human rights in Vietnam, particularly
			 those enshrined in the International Covenant on Civil and Political Rights, of
			 which Vietnam is a signatory.
			(28)Enhancement of
			 relations between the United States and Vietnam has provided an opportunity for
			 a human rights dialogue, but is unlikely to lead to future progress on human
			 rights issues in Vietnam unless the United States makes clear that such
			 progress is an essential prerequisite for further enhancements in the bilateral
			 relationship.
			3.Imposition of
			 sanctions on certain individuals who are complicit in human rights abuses
			 committed against nationals of Vietnam or their family members
			(a)In
			 generalExcept as provided in subsections (d) and (e), the
			 President shall impose sanctions described in subsection (c) with respect to
			 each individual on the list required by subsection (b).
			(b)List of
			 individuals who are complicit in certain human rights abuses
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall submit to the appropriate congressional
			 committees a list of individuals who are nationals of Vietnam that the
			 President determines are complicit in human rights abuses committed against
			 nationals of Vietnam or their family members, regardless of whether such abuses
			 occurred in Vietnam.
				(2)Updates of
			 listThe President shall submit to the appropriate congressional
			 committees an updated list under paragraph (1) as new information becomes
			 available and not less frequently than annually.
				(3)Public
			 availabilityThe list required by paragraph (1) shall be made
			 available to the public and posted on the websites of the Department of the
			 Treasury and the Department of State.
				(4)Consideration
			 of data from other countries and nongovernmental organizationsIn
			 preparing the list required by paragraph (1), the President shall consider data
			 already obtained by other countries and nongovernmental organizations,
			 including organizations in Vietnam, that monitor the human rights abuses of the
			 Government of Vietnam.
				(c)Sanctions
			 describedThe sanctions described in this subsection are the
			 following:
				(1)Prohibition on
			 entry and admission to the United StatesAn individual whose name
			 appears on the list required by subsection (b) may not—
					(A)be admitted to,
			 enter, or transit through the United States;
					(B)receive any
			 lawful immigration status in the United States under the immigration laws,
			 including any relief under the Convention Against Torture; or
					(C)file any
			 application or petition to obtain such admission, entry, or status.
					(2)Financial
			 sanctionsThe President shall impose sanctions authorized
			 pursuant to section 203 of the International Emergency Economic Powers Act (50
			 U.S.C. 1702) with respect to an individual whose name appears on the list
			 required by subsection (b), including blocking of the property of, and
			 restricting or prohibiting financial transactions and the exportation and
			 importation of property by, the individual.
				(d)Exceptions To
			 comply with international agreementsThe President may, by
			 regulation, authorize exceptions to the imposition of sanctions under this
			 section to permit the United States to comply with the Agreement between the
			 United Nations and the United States of America regarding the Headquarters of
			 the United Nations, signed June 26, 1947, and entered into force November 21,
			 1947, and other applicable international agreements.
			(e)WaiverThe
			 President may waive the requirement to impose or maintain sanctions with
			 respect to an individual under subsection (a) or the requirement to include an
			 individual on the list required by subsection (b) if the President—
				(1)determines that
			 such a waiver is in the national interest of the United States; and
				(2)submits to the
			 appropriate congressional committees a report describing the reasons for the
			 determination.
				(f)Termination of
			 sanctionsThe provisions of this section shall cease to have
			 force and effect on the date on which the President determines and certifies to
			 the appropriate congressional committees that the Government of Vietnam
			 has—
				(1)unconditionally
			 released all political prisoners;
				(2)ceased its
			 practices of violence, unlawful detention, torture, and abuse of citizens of
			 Vietnam while engaging in peaceful political activity; and
				(3)conducted a
			 transparent investigation into the killings, arrest, and abuse of peaceful
			 political activists in Vietnam and prosecuted those responsible.
				(g)DefinitionsIn
			 this section:
				(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
					(A)the Committee on
			 Finance, the Committee on Banking, Housing, and Urban Affairs, and the
			 Committee on Foreign Relations of the Senate; and
					(B)the Committee on
			 Ways and Means, the Committee on Financial Services, and the Committee on
			 Foreign Affairs of the House of Representatives.
					(2)Convention
			 Against TortureThe term Convention Against Torture
			 means the United Nations Convention Against Torture and Other Cruel, Inhuman or
			 Degrading Treatment or Punishment, done at New York on December 10,
			 1984.
				(3)Immigration
			 laws; nationalThe terms immigration laws and
			 national have the meanings given those terms in section 101 of the
			 Immigration and Nationality Act (8 U.S.C. 1101).
				
